 

Exhibit 10.17

 

AMENDMENT AND CONFIRMATION AGREEMENT

 

THIS AGREEMENT, effective December 3rd, 2015, by and among KNIGHT THERAPEUTICS
(BARBADOS) INC. (“Knight”), a corporation incorporated under the laws of
Barbados, NOMAD CHOICE PTY LTD. (“Nomad”), a corporation formed under the laws
of Australia, and SYNERGY CHC CORP. (“Synergy”), a corporation formed under the
laws of the State of Nevada, and BREAKTHROUGH PRODUCTS, INC. (“Breakthrough”), a
corporation formed under the laws of Delaware.

 

WHEREAS Synergy and Knight are parties to that certain distribution, license and
supply agreement dated January 22, 2015 as may be amended, supplemented or
restated from time to time (the “DLS Agreement”);

 

WHEREAS pursuant to the DLS Agreement, Synergy, for itself and on behalf of its
Affiliates, has named Knight its exclusive distributor of Licensed Products in
the Territory;

 

WHEREAS Synergy has acquired all of the shares of Nomad effective November 16,
2015 and, as and from that date, Nomad became an Affiliate;

 

WHEREAS Synergy has acquired all of the shares of Breakthrough effective
November 12, 2015 and as and from that date, Breakthrough became an Affiliate;

 

WHEREAS the parties wish to confirm that the terms and conditions of the DLS
Agreement apply to Nomad and Breakthrough effective from the dates each became
an Affiliate;

 

WHEREAS the parties wish to confirm certain amendments to the DLS Agreement;

 

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein, the Parties, intending to be legally bound, agree as follows:

 

1 DEFINITIONS     1.1 Definitions. Unless the context otherwise indicates,
defined terms used in this Agreement shall have the meaning ascribed thereto in
the DLS Agreement.     2 GRANT OF RIGHTS     2.1 Each of Nomad and Breakthrough
hereby confirms that it is subject to the terms and conditions of the DLS
Agreement, as hereby amended, as if it were an original signatory thereto.    
2.2 The DLS Agreement is hereby amended by replacing the definition of “Licensed
Product” as follows:

 

“(i) with respect to Synergy means FocusFactor, FocusFactor Kids, Synergy Strips
and all Improvements thereto, and (ii) with respect to Nomad, Breakthrough and
any other Subsidiary of Synergy means all of the their present and future
products (including with respect to Nomad “Flat Tummy Tea” and with respect to
Breakthrough “urgentRX”)”.

 

 

- 2 -

 

2.3 The DLS Agreement is hereby amended by replacing the definition of
“Territory” as follows:

 

“Territory (i) means Canada, Israel, Romania, Russia and each of the countries
within Sub-Saharan Africa.”

 

2.4 The DLS Agreement is hereby amended by deleting (i) Section 11 thereof and
(ii) all references in the DLS Agreement to the defined term “Additional
Territory”.     2.5 Section 9.3 of the DLS Agreement is deleted and replaced
with the following:

 

“9.3 Termination of Knight. Knight may terminate this Agreement in whole or in
part (including with respect to a particular Licensed Product and/or Territory
or a particular Territory in respect of a particular Licensed Product) by notice
in writing given not less than sixty (60) days prior to the intended termination
date.”

 

3 OTHER PROVISIONS     3.1 Waiver. No failure to exercise and no delay in
exercising any right or remedy hereunder shall operate as a waiver thereof. Any
waiver granted hereunder shall only be applicable the specific acts covered
thereby and shall not apply to any subsequent events, acts, or circumstances.  
  3.2 Severability. In the event any portion of this Agreement shall be held
illegal, void or ineffective, the remaining portion hereof shall remain in full
force and effect. If any of the terms or provisions of this Agreement are in
conflict with any applicable statute or rule of law, then such terms or
provisions shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law.     3.3 Governing Law. This Agreement all disputes arising out of
or relating to this Agreement, or the performance, enforcement, breach or
termination hereof or thereof, and any remedies relating thereto, shall be
construed, governed by and interpreted in accordance with the laws of the State
of New York.     3.4 Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be considered one and the same Agreement
and shall become effective when a counterpart hereof has been signed by each of
the Parties and delivered to the other Party.     3.5 Time of Essence. Time
shall be of the essence of this Agreement and of each provision hereof.

 



 

 

 

In witness whereof, the parties have signed this Agreement.

 

  KNIGHT THERAPEUTICS
(BARBADOS) INC.         By: /s/ Michael Loustric   Name: Michael Loustric  
Title: President         NOMAD CHOICE PTY LTD.         By: /s/ Jack Ross   Name:
Jack Ross   Title: Chief Executive Officer         SYNERGY CHC CORP.         By:
/s/ Jack Ross   Name: Jack Ross   Title: Chief Executive Officer        
BREAKTHROUGH PRODUCTS, INC.         By: /s/ Jack Ross   Name: Jack Ross   Title:
Chief Executive Officer

 

 

 

 

 

